Case 2:15-cv-06382-KM-MAH Document 103 Filed 11/22/19 Page 1 of 1 PageID: 237



                                                                            SINGH LAW FIRM, P.A.
                                                                                   132 E. 43rd Street
                                                                                           Suite 618
                                                                                New York, NY 10017

                                                                    Jaitegh Singh (FL, NJ, NY, & CO)
                                                                         Direct Phone: (212) 687-2578
                                                                                    jt@jtsinghlaw.com

                                          November 22, 2019

VIA ECF:
Honorable Michael A. Hammer
United States Magistrate Judge
United States District Court for the District of New Jersey
50 Walnut Street #4015
Newark, NJ 07101

       Re:      Echegoyen v. U.S. Standard Holdings Trust LLC, et al.
                Case No. 2:15-cv-06382 (KM)(MAH)

Dear Judge Hammer:

       This letter is being sent pursuant to your order for further assurances regarding
representations of Defendants in the above-mentioned case. I am following up on my previous
correspondence sent on November 4, 2019.

       Unfortunately, I have still been unable to obtain further assurances as we do not have the
cooperation of Mr. Munier. At this time, the client is currently seeking to substitute counsel.

        If your honor wishes to proceed with a formal hearing in which Defendants are required to
attend, I respectfully request to schedule the hearing after December 26, 2019. As I will be away
on a religious sabbatical and will only be available remotely and not physically present before
December 26, 2019.

       Furthermore, Plaintiff’s Counsel and Defendant’s Counsel is requesting a two-week
extension in order to provide the joint letter regarding the tax return matters.

       Thank you for your continued patience on this matter.

Sincerely,
 Jaitegh Singh
Jaitegh Singh, Esq.
Partner at Singh Law Firm, P.A.


             Securities Litigation | International Arbitration | Complex Business Transactions
              Complex Commercial Litigation | Mergers & Acquisitions | International Law
                   Initial Public Offerings | Federal Civil Litigation | Criminal Defense
